WALKER, Circuit Judge.
The decree appealed from is complained of on the ground that the amount thereby awarded to the appellant for a salvage service was inadequate. The facts of the case are stated in the opinion rendered by the District Judge. 288 Fed. 209. It is not claimed that that statement is incorrect or inadequate in any material respect. The opinion indicates that due consideration was given to all circumstances having a bearing on the question of the amount to be awarded for the salvage service found to have been rendered. The rule governing an appellate court in passing on the question of the propriety of the amount awarded by a trial court for a salvage service is well settled and familiar. This court recently has had occasion to restate and apply that rule. The Santa Rita ( C. C. A.) 281 Fed. 760. The result of applying that rule to this case is the conclusion that the *701decree appealed from is not subject to be reversed on the ground urged. It has not been made to appear that the amount awarded was grossly inadequate, or that the action of the court in fixing that amount was influenced by any mistake of fact or error of law.
The decree is affirmed.